DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on February 23, 2022.  Claims 1-21, 23-29, and 31-37 are cancelled.  Claims 22 and 30 are amended.  Claims 38-50 are new.  Therefore, claims 22, 30, and 38-50 are pending in the case.  Claims 1, 30, and 46 are the independent claims.  
This action is final.

Applicant’s Response
In the Amendment filed on February 23, 2022, Applicant amended the claims in response to the rejections of the claims under 35 USC 102, 103, and 112 in the previous office action, and provided associated arguments.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejections of the claims under 35 USC 112 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  As noted by Applicant, the rejected claims have been cancelled, rendering the rejection moot.  Therefore, the rejection is withdrawn.
Applicant’s amendments to the claims in response to the rejections of the claims under 35 USC 102 and 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues that Rana fails to teach the newly recited features of amended independent claims 22 and 30 (and new independent claim 46) including “display a first execution screen of a first application, wherein the first execution screen is configured to display first content; identifying a first user input for capturing an image of the first content; based on the first user input being identified, capturing an image of the first content and controlling the touch screen to display, on the first execution screen, a floating user interface (UI) associated with the captured image; determining whether the first content includes text; and if the first content includes the text, controlling the touch screen to display an icon for extracting the text from the captured image on the first execution screen, wherein, if the first content does not include the text, the icon for extracting the text from the captured image is not displayed on the first execution screen.”  
Regarding Chirakansakcharoen, Keohane, and Kikin-gil, Applicant notes that the claims to which these references were cited as being relevant are not cancelled, and the rejections of those dependent claims are now moot.  Regarding new dependent claims 38-45 and 47-50, Applicant argues that these claims are patentable based on the features recited in independent claims 22, 30, and 46, and for the additional features recited therein.
Applicant’s arguments are persuasive to the extent that Rana, Chirakansakcharoen, Keohane, and Kikin-gil do not appear to disclose various newly recited features of the independent claims.  Therefore, the previous grounds of rejection are withdrawn.  However, new grounds of rejection are provided below.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 30, 39, 41, 43, 45, 46, 48, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez et al. (US 20080086700 A1).
With respect to claims 22, 30, and 46, Rodriguez teaches a mobile communication device comprising a touch screen, a processor, and a memory storing instructions which, when executed by the processor cause the mobile communication device to perform a method; a non-transitory machine-readable storage medium recording program instructions, wherein the program instructions, when executed by a mobile communication device, cause the mobile communication device to perform at least one operation, the at least one operation comprising the method (e.g. paragraph 0050, client 102 operating/providing application, i.e. any type of software/program/instructions; paragraph 0052, client 102 may be any type/form of computing device 100 as shown in Figs. 1C-D and may include a central processing unit 101 and main memory unit 122, display device 124, cache memory 140, etc.; paragraph 0053, central processing unit 101 processes instructions fetched from main memory unit 122, and is provided by a microprocessor unit; paragraph 0054, main memory unit 122 may be memory chip capable of storing data of various types; paragraph 0061, computing device 100 may have other types of input devices; may be, for example, a Palm Treo 180, 270, 1060, 600, 650 smartphone including stylus input; computing device can be any of various devices including mobile telephone, etc. having sufficient processor/memory to perform described operations; paragraph 0064, client 102 via OS, application, executable instructions, performing operations; i.e. the device may be a smart phone device including stylus/touchscreen input capabilities, with a processor which executes instructions stored on a memory/storage medium for achieving the described operations); and the method, comprising:
controlling a touch screen of the mobile communication device to display a first execution screen of a first application, wherein the first execution screen is configured to display first content (e.g. paragraph 0052, client 102 having display device 124; paragraph 0061, client 102 may be Palm Treo (for example) device including stylus/touchscreen functionalities; paragraph 0062, client 102 displaying textual element 250 comprising contact information 255 on the screen; paragraph 0064, client 102 via application 185 displaying textual element 250 on the screen; Figs. 2A-C);
identifying a first user input for capturing an image of the first content (e.g. paragraph 0062, screen accessed via cursor 245; detecting cursor 245 has been idle for predetermined length of time; paragraph 0065, detecting status, movement or activity of cursor or pointing device on screen of client 102; paragraph 0066, receiving cursor events, cursor position on screen, events generated by button clicks or functions of cursor; detecting, tracking, comparing movement of cursor; paragraph 0067, detecting if cursor/pointing device is idle for time period);
based on the first user input being identified, capturing the image of the first content and controlling the touch screen to display, on the first execution screen, a floating user interface (UI) associated with the captured image (e.g. paragraph 0062, in response to detecting cursor has been idle for predetermined length of time, capturing portion of screen having textual element 250 as an image; paragraph 0063, displaying user interface in screen; paragraphs 0069-0072, describing screen capturing mechanism, i.e. capturing and storing image of any portion of screen, capturing what is referred to as screenshot, screen dump, or screen capture, which is an image taken of visible items on a portion of all of the screen displayed, and stored in any suitable format; capturing any portion of screen, including predetermined portion relative to cursor position; paragraph 0093, providing selectable user interface element associated with text, in a manner that is not intrusive to application but overlays or superimposes a portion of the screen area of the application; paragraph 0094, displaying multiple types or forms of user interface elements for textual elements; paragraph 0095, displaying menu of one or more actions or options to take with regards to text; paragraph 0097, including graphical element to simulate, represent, or appear as a hyperlink, hotspot or transparent selectable background overlaying the text, etc.; i.e. the system displays a plurality of different user interface elements overlaying/superimposed over the application, as shown in Fig. 2C, which are based on content of the captured screen and, therefore, displays at least one floating UI which is associated with the captured image (but which is different from another user interface element/icon for performing a specific function of extracting the text as is cited below); see also paragraph 0103-0105, capturing screen image in response to other activity/input, such as mouse or button click, movement between locations, etc.; capturing screen image in response to highlighting or selection of screen portion, keyboard selections, etc.);
determining whether the first content includes text (e.g. paragraph 0062, performing optical character recognition of screen image to recognize any text of the textual element that may be included in the screen image; determining if recognized text has any patterns of interest such as telephone number or other contact information 255; paragraph 0075, performing OCR on scanning area of image; paragraph 0078, performing pattern matching on text, comparing records of strings with recognized text provided by OCR; paragraph 0080, determining form of text, such as whether it is a telephone number, or other contact information such as a name, address, city/town, state, country, email address, telecommunication numbers, IM contact info, username, URL/webpage, or company information); and
if the first content includes the text, controlling the touch screen to display an icon for extracting the text from the captured image on the first execution screen (e.g. paragraph 0063, upon recognizing text and determining recognized text has patterns of interest, acting upon recognized text by providing user interface element in screen selectable by user to take an action associated with the recognized text; paragraph 0093, in response to determining recognized text matches pattern for telephone number, displaying user interface element 260, 260’ as shown in Fig. 2C; paragraph 0096, Fig. 2C, window 260’ populated with menu item 262N to take any desired, suitable, or predetermined action related to recognized text of the textual element, such as allowing the user to store the recognized text into another application; i.e. as shown in Fig. 2C, based on recognizing the text, an action/icon is displayed for taking an action with the text such as storing the recognized text into another application, which is analogous to displaying an icon for extracting the text (i.e. extracting the recognized text from the first application into the second application));
wherein, if the first content does not include the text, the icon for extracting the text from the captured image is not displayed on the first execution screen (e.g. paragraphs 0063, 0093, 0096, as cited above, where the menu item/icon 262N for taking an action allowing user to store recognized text into another application is displayed responsive to recognizing the text and determining it matches a pattern and, therefore, where if no text is recognized, no menu item/icon will be displayed, since the condition which the displaying is responsive to will not have occurred).
With respect to claims 39, 43, and 48, Rodriguez teaches all of the limitations of claims 22, 30, and 46 as previously discussed, and further teaches wherein the first content includes at least one image or the text (e.g. paragraph 0062, Fig. 2A, displaying textual element 250 comprising contact information 255; paragraph 0064, client 102 via application 185 displaying textual element 250 on the screen; Fig. 2C; i.e. the displayed application content includes at least contact information including text such as a telephone number).
With respect to claims 41, 45, and 50, Rodriguez teaches all of the limitations of claims 22, 30, and 46 as previously discussed, and further teaches wherein the text includes at least one of a phone number, a mail address, a schedule, a website address, or map data (e.g. Fig. 2C, telephone number; paragraph 0080, determining form of text, such as whether it is a telephone number, or other contact information such as a name, address, city/town, state, country, email address, telecommunication numbers, IM contact info, username, URL/webpage, or company information; paragraph 0108, recognized text corresponding to contact information, such as phone number, fax number, email address, or to name or identifier of a person/company).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 38, 42, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Oursbourn et al. (US 20160266769 A1).
With respect to claims 38, 42, and 47, Rodriguez teaches all of the limitations of claims 22, 30, and 46 as previously discussed.  Rodriguez does not explicitly disclose the method further comprising based on a second user input associated with the icon being identified, controlling the touch screen to display the text extracted from the captured image.
However, Oursbourn teaches the method further comprising based on a second user input associated with the icon being identified, controlling the touch screen to display the text extracted from the captured image (e.g. paragraph 0064, Fig. 9, user operating text extraction mode control 647 to indicate to electronic device that he/she has completed selecting text into initiate sending the selected text to the application selector; paragraph 0065, Fig. 10, displaying output of application selector based on selected text 680 being selected in text selection tool of Fig. 8; as shown applications 690-697 selected based on criteria in response to selected text 680; as shown in Fig. 10, each indication of application paired with selected text 680 can be selected to execute or launch the respective application with the selected text 680 being pasted into or output into an appropriate field).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Rodriguez and Oursbourn in front of him to have modified the teachings of Rodriguez (directed to isolating on-screen textual data displayed by an application in a non-intrusive and application agnostic manner), to incorporate the teachings of Oursbourn (directed to a text display and selection system, including text recognized on a displayed application screen according, for example, an OCR process) to include the capability to, when receiving a user input to the displayed icon for extracting the text (i.e. the icon 262N of Rodriguez allowing the user to store the recognized text into another application, and the similar/analogous text mode control icon 647 of Oursbourn for sending selected text to an application selector and, ultimately a second application), display the extracted text in the user interface (i.e. such as displaying the selected and extracted text in association with the second application that it will be stored/sent to in a user interface as taught by Oursbourn (Fig. 10).  One of ordinary skill would have been motivated to perform such a modification in order to overcome various drawbacks and deficiencies with respect to sharing mixed type text data, by providing techniques to capture and integration of text data associated with the dynamic state of applications on various types of electronic devices as described in Oursbourn (paragraphs 0003, 0021).
Claims 40, 44, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Ka et al. (US 20160036966 A1).
With respect to claims 40, 44, and 49, Rodriguez teaches all of the limitations of claims 22, 30, and 46 as previously discussed.  Rodriguez does not explicitly disclose wherein the floating UI includes a thumbnail of the captured image.
However, Ka teaches wherein the floating UI includes a thumbnail of the captured image (e.g. paragraph 0245, outputting screen, capturing screen based on input; paragraph 0270-0271, describing Figs. 19(a)-(b), specific areas of screen captured; captured specific areas 1910/1920 displayed as 3D graphic images, i.e. with a “floating effect”; captured specific areas 1911/1921 moving in specific direction and stored in clipboard; i.e. as shown in Figs. 19(a)-(b), once captured, the captured screen images may be displayed on the display having a floating effect (analogous to displaying a thumbnail of the captured image/area as a floating UI) or within a clipboard interface 1930 (also analogous to displaying a thumbnail of the captured image/area included in a floating UI)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Rodriguez and Ka in front of him to have modified the teachings of Rodriguez (directed to isolating on-screen textual data displayed by an application in a non-intrusive and application agnostic manner), to incorporate the teachings of Ka (directed to touch control methods for a mobile terminal, including for capturing entire or partial portions of a displayed screen for further processing) to include the capability to, after receiving the input to capture the content displayed on the screen as an image (i.e. as taught by both Rodriguez and Ka), display a thumbnail of the captured image within, or as, the floating user interface (i.e. as taught by Ka, such as by displaying the captured portions as floating over the rest of the displayed contents and/or by displaying the captured portions as thumbnails displayed in another interface displayed overlaying the screen).  One of ordinary skill would have been motivated to perform such a modification in order to provide improvements to support increased functionality of the mobile terminal, and solve problems associated with limited use of touch screens and mandatory usage of both hands for certain functions as described in Ka (paragraphs 0007-0010).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kikin-gil (US 20140157169 A1) teaches displaying thumbnails of captured contents in an overlaid interface (e.g. Figs. 2A-F and associated description).
Mesguich Havilio (US 20140168095 A1) teaches user pinch gestures for copy/cut and paste of text (e.g. Figs. 7a-b, Fig. 8).
McGowan et al. (US 20140071171 A1) teaches use of cut/copy and paste using a pinch gesture (e.g. paragraph 0040).
Cho et al. (US 20120229397 A1) teaches selection of multiple non-contiguous text sections for various purposes, such as through a pop-up menu (e.g. paragraph 0037, menu for executing selected contents such as copy, storage, etc.; Fig. 6, paragraph 0051, plurality of separated contents within a text selected).
Tsang et al. (US 20140143664 A1) teaches selecting non-contiguous text portions to be selected according to respective inputs and subsequently causing them to be displayed together without intervening text content (e.g. Figs. 2-4, paragraphs 0069-0073, user makes all desired selections, chooses copy command, placing selected text that is highlighted into clipboard; user can paste this text into other applications; copied contents (selected text) pasted as a single unit).
Bai et al. (US 20150095855 A1) teaches detecting a gesture to perform a screen capture of a portion of a displayed media file, extracting text from the screen capture based on positional data of the gesture, and performing actions based on the text (e.g. Fig. 5).
Duneau (US 20130246039 A1) teaches a system and method for enhanced screen copy, with textual data that is automatically or manually manipulable (e.g. paragraph 0008), including by providing for removal and replacement of data text or UI component text based on user selections (e.g. paragraph 0012).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179